Citation Nr: 0634308	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  02-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to August 1969.  These matters originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2001 rating decision by Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 
2002 the veteran requested a videoconference hearing.  In 
January 2004 he requested a VA examination in lieu of the 
hearing he had requested.  He failed to report for a VA 
examination scheduled in March 2004.  By correspondence 
received in August 2004 he indicated that he missed the March 
2004 examination because he was incarcerated; he added that 
he was still incarcerated.  In September 2004, the Board 
remanded the case for additional development.  AMay 2006 
rating action continued the prior denials.

The issue of entitlement to service connection for a back 
disorder is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDING OF FACT

A chronic eye disorder, to include glaucoma, was not 
manifested during service or for many years thereafter; there 
is no competent evidence of record linking glaucoma or any 
other current eye pathology to the veteran's service.  


CONCLUSION OF LAW

Service connection is not warranted for a bilateral eye 
disorder, to include glaucoma.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159, provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Here, with respect to the issue of entitlement to service 
connection for a bilateral eye disorder, the veteran was 
provided with the notice required by the VCAA by letters 
dated in December 2004 and September 2005.  The originating 
agency specifically informed the veteran to submit any 
pertinent evidence in his possession, informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.  While notice was not provided prior to the initial 
adjudication of the matter, the claim was readjudicated after 
essentially complete notice was given (see May 2006 
supplemental statement of the case (SSOC)), and the veteran 
has had the opportunity to respond.  He is not prejudiced by 
any notice timing deficiency.  As the Board is denying the 
claim for service connection, no disability rating or 
effective date will be assigned.  There can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The claims folder contains relevant private and VA medical 
records.  Records were also obtained from the Social Security 
Administration (SSA).  The veteran has not identified any 
other outstanding evidence to be obtained.  The Board finds 
that a medical nexus opinion is not necessary because there 
is no evidence of pertinent pathology in service, other than 
an acute episode of eye irritation.  The initial findings of 
chronic pathology were made decades following service.  Thus, 
while there are current findings of glaucoma, there is no 
true indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence abnormal findings in service, 
the negative examination performed at separation from 
service, and the first suggestion of pertinent disability 
many years after active duty, relating current disability to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  It is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).
The veteran's January 1968 report of medical history, 
completed prior to his induction into service, noted his 
complaints of chronic irritation and watering of the eyes.  
Examination of the eyes was normal.  A physical profile 
issued in May 1968 noted that the veteran's right eye vision 
of the was corrected to only 20/30.  In June 1968, he was 
seen with complaints of eye irritation.  Eye drops were 
prescribed.  An undated service medical record notes the 
veteran was seen in the EENT (eye, ear, nose and throat) 
clinic with a reported one year history of poor visual acuity 
and photophobia.  He reported blurring and distance 
photophobia.  Left eye visual acuity was 20/20; right was 
20/30.  Ophthalmology and external examination were within 
normal limits.  On July 1969 service separation examination, 
eye examination was normal.  

The veteran filed claims seeking VA compensation in November 
1971 and March 1972; on neither occasion did he refer to any 
eye disability.  

In an August 1997 prison clinic note, the veteran complained 
of blurry vision and requested eyeglasses.  In December 2000, 
glaucoma was noted.  An April 2002 optometrist's report 
indicated "no apparent glaucomatous cupping o.u.."  A 
February 2003 report noted a diagnosis of glaucoma with no 
severe visual impairment present.  Visual acuity was 20/50 
bilaterally.

Reviewing the record, the Board notes that, while the veteran 
had complaints related to his eyes/vision during service, 
that no chronic eye disorder was diagnosed in service.  The 
separation examination noted normal eye findings.  

Refractive error is not a disability for VA compensation 
purposes.  See 38 C.F.R. § 4.9.  The first medical evidence 
of an eye complaint after service is in 1997, nearly three 
decades following the veteran's separation from active duty.  
Glaucoma was noted in 2000; however there is no medical 
opinion or other clinical evidence of record linking the 
glaucoma to service or to any complaints therein.  Because 
the veteran is a layperson, he is not competent to present 
evidence as to diagnosis or medical etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The preponderance of 
the evidence is against this claim.   Consequently, the 
reasonable doubt rule does not apply, and the claim must be 
denied.  38 C.F.R. § 3.102.
ORDER

Service connection for a bilateral eye disorder is denied.


REMAND

The veteran contends that he has a chronic back disability 
due to an injury in service.  His service medical records 
show that he complained of lower back pain in November 1968, 
mostly on the left side, after picking up lumber.  Spasm of 
the musculoskeletal musculature was noted on examination; no 
neurological deficits were identified.  The impression was 
lumbo-sacral sprain.  There were no further back complaints 
or findings noted during the remaining months of service.  
When the veteran was examined in July 1969, prior to 
separation from active duty, examination of the spine was 
normal.

When the veteran was hospitalized in a VA facility in 
September and October 1975 for treatment of alcoholism, X-
rays of his lumbosacral spine showed mild degenerative 
changes involving the articulating apophysis of L-5 and S-1; 
otherwise, there were no significant abnormalities.

X-rays in November 1994 noted mild osteophyte formation at 
multiple levels consistent with early arthritic change.  Low 
back syndrome was diagnosed in December 1994.  Sacroiliac 
strain was noted in February 2001.  Treatment records dated 
in 2003 and 2004 note diagnoses of degenerative joint disease 
and scoliosis.  Magnetic resonance imaging (MRI) in March 
2003 was interpreted on one report as showing multi-level 
spinal canal and neural foraminal stenosis; degenerative disc 
disease manifested by desiccation at L3-4 and L4-5; and 
multi-level arthropathy.  A second report indicated that 
there was apparent cortical thickening of the sacrum at 
several levels raising the possibility of a mixed lytic and 
blastic process suggestive of Paget's disease.  An April 2003 
report from Zulfiqar Ahmed, M.D., noted the veteran's history 
of back trauma in service in 1968 with complaint of back pain 
since that time.  Dr. Ahmed described likely degenerative 
joint disease of the spine.

As there is evidence of an injury in service, evidence of 
current back disability, and evidence suggesting that the two 
might be related, an examination to ascertain whether they 
are indeed related is necessary.  38 C.F.R. § 3.159.

The prior remand noted that the veteran had been unable to 
report for previously scheduled VA examinations in December 
2002 and March 2004 due to his incarceration.  The remand 
instructed the RO to schedule the veteran for an examination 
if he was "available."  Evidence of record indicates that 
the veteran was released from prison in February 2006.  A VA 
medical record dated in March 2006 noted that he resided in a 
halfway house.  There is no indication that the RO contacted 
the veteran regarding rescheduling of the examination.  As it 
appears that the veteran may now be available for 
examination, an attempt must be made to schedule one.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be afforded a VA orthopedic examination 
to determine the nature and probable 
etiology of his current back disorder(s).  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated tests 
or studies must be completed.  The 
examiner is requested to provide an 
opinion regarding the correct diagnosis 
for the veteran's current back disability 
and as to whether there is a 50 percent 
probability or greater that any such 
disability is related to the veteran's 
active military service, to include the 
back complaints/injury noted therein.  The 
examiner must explain the rationale for 
all opinions given.  

2.  When the development requested above 
is completed, the RO should again review 
the veteran's claim seeking service 
connection for a back disorder.  If it 
remains denied, the veteran and his 
representative should be furnished an 
appropriate SSOC, and given the 
opportunity to respond.   

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified; however, he is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


